Case 1:17-cv-00367-RC-ZJH Document 21 Filed 08/31/20 Page 1 of 2 PageID #: 1486



                            ** NOT FOR PRINTED PUBLICATION **

                           IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS

                                       BEAUMONT DIVISION

 JOSHUA JERROD THOMAS                               §

 VS.                                                §                 CIVIL ACTION NO. 1:17cv367

 DIRECTOR, TDCJ-CID                                 §

                           ORDER ACCEPTING THE MAGISTRATE
                         JUDGE’S REPORT AND RECOMMENDATION
        Petitioner Joshua Jerrod Thomas, an inmate confined in the Texas Department of Criminal

 Justice, Correctional Institutions Division, proceeding pro se, brought this petition for writ of habeas

 corpus pursuant to 28 U.S.C. § 2254.

        The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

 Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

 The Magistrate Judge recommends that the petition be denied and dismissed.

        The court has received and considered the Report and Recommendation of United States

 Magistrate Judge filed pursuant to such referral, along with the record and pleadings. No objections

 to the Report and Recommendation of United States Magistrate Judge were filed by the parties.

        Furthermore, the petitioner is not entitled to the issuance of a certificate of appealability. An

 appeal from a judgment denying federal habeas corpus relief may not proceed unless a judge issues

 a certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard for granting

 a certificate of appealability, like that for granting a certificate of probable cause to appeal under

 prior law, requires the petitioner to make a substantial showing of the denial of a federal

 constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362

 F.3d 323, 328 (5th Cir. 2004); see also Barefoot v. Estelle, 463 U.S. 880, 893 (1982). In making that

 substantial showing, the petitioner need not establish that he should prevail on the merits. Rather,

 he must demonstrate that the issues are subject to debate among jurists of reason, that a court could

 resolve the issues in a different manner, or that the questions presented are worthy of encouragement
Case 1:17-cv-00367-RC-ZJH Document 21 Filed 08/31/20 Page 2 of 2 PageID #: 1487



 to proceed further. See Slack, 529 U.S. at 483-84. Any doubt regarding whether to grant a certificate

 of appealability is resolved in favor of the petitioner, and the severity of the penalty may be

 considered in making this determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir.),

 cert. denied, 531 U.S. 849 (2000).

         Here, the petitioner has not shown that any of the issues raised by his claims are subject to

 debate among jurists of reason. The factual and legal questions advanced by the petitioner are not

 novel and have been consistently resolved adversely to his position. In addition, the questions

 presented are not worthy of encouragement to proceed further. Therefore, the petitioner has failed

 to make a sufficient showing to merit the issuance of a certificate of appealability. Thus, a certificate
 of appealability shall not be issued.

                                               ORDER

         Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

 and the report of the Magistrate Judge is ACCEPTED. A final judgment will be entered in this case

 in accordance with the Magistrate Judge’s recommendations.

                     So ORDERED and SIGNED, Aug 31, 2020.


                                                                          ____________________
                                                                          Ron Clark
                                                                          Senior Judge




                                                    2
